Dismissed and Memorandum Opinion filed July 6, 2006







Dismissed
and Memorandum Opinion filed July 6, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00400-CV
____________
 
208 TRAVIS INVESTORS, LLC,
Appellant
 
V.
 
AWRY CORPORATION dba MACARIAS
RESTAURANT and JOHN ROE, Appellees
 

 
On Appeal from the County Civil
Court at
Law No. 1
Harris County, Texas
Trial Court Cause No. 824,668
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 10, 2006.  On June 27, 2006,
appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July 6,
2006.
Panel consists of Chief Justice Hedges and Justices Yates and Guzman.